DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
           The prior art rejections of claims (11/15/21) are hereby withdrawn in light of amendments incorporating objected-to allowable subject matter into the independent claims 1, 17 and 18.

Allowable Subject Matter
Claims 1-3 and 7-18 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 17 and 18 including “converting the audio signal into a time-frequency representation, estimating a transient location in time of a transient portion using the audio signal or the time-frequency representation and manipulating the time-frequency representation to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location, or to perform a shaping of the time-frequency representation at the transient location to amplify an attack of the transient portion, wherein the manipulating comprises estimating pre-echo thresholds 
            Biswas (US PGPUB 2018/0358028 A1) discloses converting an audio signal into a time-frequency representation, estimating a transient location in time of a transient portion using the audio signal or the time-frequency representation and manipulating the time-frequency representation to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location, or to perform a shaping of the time-frequency representation at the transient location to amplify an attack of the transient portion, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Dittmar (US 10,373,623 B2) discloses converting an audio signal into a time-frequency representation, estimating a transient location in time of a transient portion using the audio signal or the time-frequency representation and manipulating the time-frequency representation to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location, or to perform a shaping 
           Nagel (US PGPUB 2012/0051549 A1) discloses manipulating an audio signal comprising a transient event, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Goodwin (“Frequency-Domain Algorithms for Audio Signal Enhancement Based on Transient Modification”) discloses modification of audio via accentuation or suppression of transients including scaling of higher modulation frequencies with shelving filters is used to modify rapidly changing signal events, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Every (“Separation of musical sources and structure from single-channel polyphonic recordings”) discloses separation of audio sources containing a set of
similarly sounding events or notes, where each note is seen as comprising partial,
transient and noise content, including the use of identical analysis and synthesis windows as well as using an overlap-add operation involving at least adjacent frames of a time-frequency representation, but does not explicitly disclose the combination of limitations recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658